Citation Nr: 9900302	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963 
and from August 1964 to July 1968.  This matter came before 
the Board of Veterans Appeals (Board) on appeal from a 
rating decision in which the regional office (RO) denied 
entitlement to service connection sleep apnea and congestive 
heart failure as secondary to sleep apnea.  In April 1997, 
the Board remanded this matter to the RO with instructions 
that the veteran be afforded VA examinations to determine the 
nature and etiology of his sleep disorder and congestive 
heart failure.  The examiners were requested to render 
opinions concerning whether the veterans sleep apnea first 
became manifest during his active service, and, if so, 
whether the disorder is congenital or developmental.  An 
opinion was also requested concerning whether the veterans 
congestive heart failure is secondary to the sleep disorder 
or has been aggravated by the sleep disorder.

In January 1998, the veteran underwent a VA neurology 
examination for his sleep disorder.  The examiner reported a 
diagnosis of sleep apnea but provided no opinion about the 
relationship, if any, between the veterans current sleep 
disorder and the symptoms of snoring and daytime drowsiness 
noted during his active service.  In March 1998, the veteran 
underwent a VA cardiovascular examination.  The examiner 
diagnosed hypertensive cardiovascular disease with cardiac 
decompensation and left ventricular ejection fraction of 40 
percent.  The examiner expressed the opinion that the 
veterans sleep disorder was not related to his heart 
disorder and that the sleep disorder was developmental, 
acquired due to obesity.

The Board finds that the VA examination reports are either 
not responsive or not fully responsive to the instructions 
contained in the April 1997 remand.  The pertinent parts of 
those instructions are repeated below.  The United States 
Court of Veterans Appeals (Court) has held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand order.  It is error for 
the Board to fail to insure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

Accordingly, the case is remanded for the following actions:

1.  If the examiners who conducted the VA 
examinations in January 1998 and March 
1998 are available, they should be 
requested to review the claims folder 
and/or render the opinions requested in 
the Boards April 1997 remand of this 
matter.  If either or both of the 
examiners are no longer available, 
additional examination(s) should be 
conducted to determine the etiology of 
the veterans diagnosed sleep apnea and 
heart disease.  The examiner(s) should 
express an opinion whether the veterans 
current sleep disorder is related to the 
symptomatology reported in service and 
whether such symptomatology properly 
could have been diagnosed as sleep apnea.  
The examiner(s) should express an opinion 
whether the veterans sleep apnea is 
congenital or developmental, and, if so, 
whether the disorder was aggravated 
during his active military service.  The 
examiner(s) should express an opinion 
whether the veterans heart disorder is 
proximately due to or the result of his 
sleep apnea, and whether the heart 
disorder has been aggravated by the sleep 
apnea.  In particular, concerning the 
question of aggravation, the examiner 
should address each of the following 
medical issues: (a) the baseline 
manifestations which are due to the 
effects of the veterans heart disorder; 
(b) the increased manifestations which, 
in the examiners opinion, are 
proximately due to the sleep apnea based 
on medical considerations; and (c) the 
medical considerations supporting an 
opinion that increased manifestations of 
a heart disorder are proximately due to 
sleep apnea.  If any question cannot be 
answered, the examiner(s) should so 
indicate and include an explanation 
concerning why the question(s) cannot be 
answered.

2.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the claims of entitlement to service 
connection for sleep apnea and congestive 
heart failure.  If any issue on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be provided to 
the veteran and his representative, who 
should be afforded a reasonable time to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
